Citation Nr: 1141015	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  06-05 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cervical spine disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1999 to May 2003.

This matter is before the Board of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction over the matter was subsequently transferred to the RO in Atlanta, Georgia.

This case was previously before the Board in August 2010 and was remanded for further development.

The issue of entitlement to service connection for a shoulder disability, including myofascial shoulder pain syndrome, has been raised by the record, but has not been adjudicated by RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran has not been shown to have a current diagnosis of a cervical spine disability that is related to her military service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the required VCAA notice by a letter mailed in August 2004.

In addition, the pertinent treatment records have been obtained and VA has afforded the Veteran appropriate VA examinations.  In August 2010 the Board remanded the case for the purpose of affording the Veteran another VA examination, as well as to attempt to obtain outstanding private chiropractic records.  The requested examination was performed in October 2010.  The Veteran was also requested to provide the VA with the names and dates of service of any private treatment prior to service or after July 2004.  The Veteran did not respond.  The Veteran was also afforded a hearing before the undersigned Veteran's law judge, and a transcript of the hearing is of record.  

Neither the Veteran nor her representative have identified any other evidence that could be obtained to substantiate her claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with military service, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

If a condition is noted at the time of the Veteran's examination and acceptance into service, the presumption of soundness will not apply and inquiry must be had into the issue of whether the presumption of aggravation applies; (i.e., whether the disorder may be presumed to have underwent an increase or worsening during service).  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where pre-service disability underwent an increase in severity during wartime service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



	(CONTINUED ON NEXT PAGE)



Analysis

The Veteran contends that she has a cervical spine disability related to her active service.  Alternatively, the Veteran contends that she initially injured her neck in 1998 prior to military service, and that her service caused her neck disability to worsen.

Service treatment records showed that the Veteran was treated for neck pain on one occasion in June 2002.  She reported the pain had been present one day.  The assessment provided was muscle strain of the neck.  She also reported tingling in the right neck and extremity in July 2002.  Service treatment records are otherwise silent to any further complaints, treatment, abnormalities, or diagnosis of any neck problems during active service.  The Veteran's March 2003 separation examination was similarly silent to any neck abnormalities.

Post service private treatment records showed that the Veteran sought treatment with a chiropractor for shoulder and cervical spine pain from December 2003 to July 2004.

The Veteran was afforded a QTC examination in January 2009.  The Veteran reported being diagnosed with cervical strain that existed since a 1998 injury that occurred as the result of a car accident.  The Veteran stated that in 1999 her neck began bothering her during basic training while doing drills and exercises.  The examiner noted that the Veteran was treated in service in June 2002 for neck pain that occurred with "wrestling with her husband."  Currently, the Veteran complained of right cervical pain and right shoulder blade area, with pain travelling down the back.  

Physical examination showed no evidence of radiating pain on movement and no evidence of muscle spasm.  Range of motion was normal, and there were no signs of cervical intervertebral disc disease, or chronic and permanent impairment of the nerve root.  X-rays of the cervical spine were within the normal limits.  After physical examination and review of the claims file, the examiner provided a diagnosis of cervical spine strain.  The examiner stated that it was most likely a continuation/progression of the claimant's cervical spine strain that occurred in 1998 but was most likely aggravated while wrestling with her husband in 2002.  

In a January 2009 addendum, the QTC examiner stated that the Veteran had a history of cervical spine strain despite the normal range of motion on examination.  The diagnosis was confirmed by medical records provided and the claimant's history.  However, the examiner noted that there were no objective findings on examination to substantiate the claim.

In June 2010, the Veteran was afforded a hearing before the undersigned Veterans Law Judge at which time she testified that she initially injured her neck in 1998, prior to entering the military in 1999.  The Veteran reported injuring her neck in 1998 while wrestling with her husband.  The Veteran reported that her current symptoms included pain starting in the back of the neck, going down her arms, as well as the center of her back.  The Veteran reported doing a lot of treatment herself, including using over-the-counter treatment for her pain.

The Veteran was afforded a VA examination in October 2010.  The Veteran reported that she was not receiving any treatment other than chiropractic adjustments, took no pain medication, and had no surgery or injections in the neck.  The Veteran also denied doing any therapy, nor did she use any braces.  The Veteran reported tension in the shoulders with pain in the lower part of the neck, between the shoulder blades, and going down the top of the shoulders and halfway down the arms.  The examiner noted that her symptoms did not interfere with her occupation or any other activities of daily living.  Regarding the 1998 incident, the Veteran stated that she was sparring with her fiancé when her neck was twisted and began to hurt.  The Veteran reported that she did not have any discrete injury to the neck during her service, and regarding the June 2002 incident for which she sought treatment, she reported that the pain abated rapidly.  However, the Veteran stated following release from active service, she continued to have the neck pain and sought treatment with a chiropractor regularly.  The examiner reviewed claims file, including the Veteran's 2009 OTC examination, as well as current x-rays, and provided a physical examination.  The examination revealed normal lordosis, no evidence of paraspinal spasm, no pain on palpation of the neck.  There was also no loss of sensation and no weakness in the upper extremities.  The Veteran did have some aching in the muscles between the shoulder blades, but it was difficult to ascertain whether or not this was true tenderness.  X-rays of the cervical spine showed a normal cervical spine.

The examiner summarized the Veteran's reported history of a brief encounter with neck pain before joining the military, and noted that in the military there was no evidence of any significant trauma.  The Veteran claimed that drills and associated maneuvers caused the pain.  On leaving the military, the Veteran reported continued discomfort, but did not seek medical attention other than chiropractic treatment.  The examiner noted that the Veteran's discomfort was not actually in her neck, but was around the shoulder girdle and that examination of the neck as well as x-rays showed a normal neck.  The examiner opined that the Veteran did not have a neck problem but rather a myofascial shoulder girdle problem.  Thus a diagnosis of myofascial shoulder pain syndrome with no disability was provided.  The examiner opined that there was no objective neck pathology at the time of examination.  

The Board finds that regardless of whether the Veteran injured her cervical spine during active duty, the record fails to show objective evidence of a current cervical spine disability.  The 2009 QTC examiner stated in his addendum that there were no objective findings on examination, and the 2010 VA examiner concluded there was no objective evidence of a neck pathology.  X-rays of the cervical spine were normal.  

Moreover, while the 2009 QTC examiner appears to provide a diagnosis of cervical strain, it appears that the diagnosis was based on a past medical history of treatment for neck pain and the history given by the Veteran which is unsubstantiated and is contradicted by the lack of any objective findings on both examinations which included extensive testing and studies.  An opinion based on an innacurate history has essentially no probative value.  See Kightly v. Brown, 6 Vet.App. 200 (1994).  

In fact, the 2009 QTC examination revealed a normal neck, and x-rays were unremarkable.  Additionally, in his 2009 addendum to the examination, the examiner clearly stated that there were no objective findings on examination to substantiate the Veteran's claim.  As noted above, 2010 VA examination findings were consistent with the 2009 QTC examination findings, and the 2010 examiner indicated there was no objective evidence of cervical spine disability.

The Board notes that pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (appeal dismissed in part, and vacated and remanded in part, sub nom).  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Thus, in the absence of a chronic pathological process associated with the Veteran's cervical spine, there is no reasonable basis to establish service connection.  Brammer v. Derwinski, 3 Vet.App. 223 (1992). 

The Board has considered McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) which held that the requirement that there be evidence of a current disability in a service connection claim is satisfied by evidence showing that the Veteran had such a disability at the time he filed claim for compensation, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Board's adjudication of the claim. The Board notes, however, that no other evidence of record reflects the presence of a current cervical spine disability.  The service treatment record noting a cervical strain is from prior to the date of claim and does not demonstrate a current disability.  Similarly, the only chiropractic treatment records predate the Veteran's claim.  She did not respond to attempts by the RO to obtain additional treatment records.  

The Veteran has not been shown to have a current diagnosis of a cervical spine disability that is related to her military service.  There is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claims that would give rise to a reasonable doubt in favor of the appellant.  Consequently, the benefit of the doubt rule is not applicable and the claim must be denied.  See 38 U.S.C.A. § 5170(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


